Citation Nr: 1504623	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  08-26 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for left knee strain (a left knee disability). 

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for right shoulder strain with bursitis (a right shoulder disability).

3.  Service connection for obstructive sleep apnea.

4.  Service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1986 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for right shoulder bursitis with strain, initially assigning a 10 percent disability rating, and granted service connection for left knee strain, initially assigning a noncompensable (zero percent) disability rating.  A December 2010 supplemental statement of the case (SSOC) granted a 10 percent rating for the left knee disability from July 10, 2009 and the August 2012 Board decision granted a 10 percent rating for the left knee disability prior to July 10, 2009.  Although a higher rating has been assigned for the left knee disability, as reflected in the December 2010 SSOC and August 2012 Board decision, the issue remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Denver, Colorado RO has jurisdiction of the current appeal.  In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In May 2012, the Veteran testified at a videoconference Board hearing before a Veterans Law Judge (VLJ).  In October 2014, the Veteran was advised that the VLJ who presided at the May 2012 Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2014).  In October 2014, the Veteran notified the Board that he did not wish to appear for an additional hearing before the Board.

In August 2012, the Board denied a rating in excess of 10 percent for right shoulder strain, granted a rating of 10 percent prior to July, 10 2010 for left knee strain, and denied a rating in excess of 10 percent for the entire appeal period for left knee strain.  The Veteran then appealed such denials to the Court of Appeals for Veterans Claims (Court).  By Order dated in April 2013, the Court vacated the Board's August 2012 denial with regard to these issues and remanded the matter to the Board for compliance with the instructions included in a Joint Motion for Remand (JMR).  While the August 2012 Board decision denied an increased rating for lumbar spondylolisthesis, this denial was not disturbed by the JMR or the Court Order, so that issue is not before the Board on appeal.

In February 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining VA treatment records, and scheduling the Veteran for VA examinations of the left knee and the right shoulder.  The Board finds that the AOJ substantially complied with the February 2014 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for appellate consideration.

The issues of service connection for obstructive sleep apnea and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. For the entire initial rating period on appeal, the left knee disability has resulted in painful motion of the left knee.  

2. For the entire initial rating period on appeal, the Veteran had noncompensable left knee flexion and extension, to include as due to pain.

3. For the entire initial rating period on appeal, the Veteran's left knee disability has not been manifested by recurrent subluxation or lateral instability, limitation of flexion to 30 degrees, limitation of extension to 5 degrees, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness.

4. For the entire initial rating period on appeal, the Veteran did not have a meniscal tear so as to warrant a separate rating for the symptoms or impairment resulting therefrom. 

5. From May 1, 2007 to March 15, 2013, the Veteran had limitation of right shoulder motion more nearly approximating the shoulder level, with no ankylosis, malunion, non-union, or dislocation of the right humerus or clavicle.

6. From May 1, 2007 to March 15, 2013, the Veteran did not have limitation of right shoulder motion that more nearly approximated to midway between side and shoulder level, to include as due to functional limitation resulting from frequent flare-ups of pain as well as weakness, excess fatigability, tenderness, and guarding.  

7. From March 15, 2013, the right shoulder disability improved, with right shoulder range of motion more nearly approximating normal, to include as due to functional limitation resulting from frequent flare-ups of pain as well as weakness, excess fatigability, tenderness, and guarding.  

8. From March 15, 2013, the Veteran did not have limitation of right shoulder motion that more nearly approximated to the shoulder level, to include as due to functional limitation resulting from frequent flare-ups of pain as well as weakness, excess fatigability, tenderness, and guarding, with no ankylosis, malunion, non-union, or dislocation of the right humerus or clavicle.


CONCLUSIONS OF LAW

1. For the entire initial rating period on appeal, the criteria for an initial rating in excess of 10 percent for the service-connected left knee strain have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

2. Resolving reasonable doubt in favor of the Veteran, for the initial rating period from May 1, 2007 to March 15, 2013, the criteria for an initial disability rating of 20 percent, and no higher, for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2014).

3. For the initial rating period from March 15, 2013, the criteria for an initial disability rating in excess of 10 for the service-connected right shoulder disability have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Because this is an appeal that arises from the Veteran's disagreement with the initial ratings following the grant of service connection for right shoulder strain with bursitis and left knee strain, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's statements in support of the claims on appeal.  

In March 2007, July 2009, May 2011, and August 2014 VA provided the Veteran with VA medical examinations to help determine the severity of the right shoulder and left knee disabilities on appeal.  Taken together, as the above-reference VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings and measurements regarding the severity of the Veteran's right shoulder and left knee disabilities supported by clinical data, the Board finds that the above-referenced VA medical examination reports are adequate for VA rating purposes.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board finds that the left knee disability did not increase during the initial rating period on appeal, so does not warrant staged ratings as discussed in detail below.  The Board finds that the right shoulder disability warrants staged ratings as discussed in detail below.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Left Knee Disability Rating Analysis

The Veteran is in receipt of 10 percent disability rating for the left knee under DC 5260 for the entire initial rating period on appeal.  See December 2010 supplemental statement of the case (SSOC); August 2012 Board decision.  The Veteran contends that the left knee disabilities has been manifested by more severe symptomatology than that contemplated by the 10 percent rating.  Specifically, the Veteran stated in the August 2007 NOD that he was experiencing near constant pain in the joint region and occasionally experienced instantaneous sharp pain going down the left leg, which results in his left knee buckling.  The Veteran also reported that by the end of the day, the left knee is routinely extremely swollen and that his ability to ambulate has become significantly impaired.  He maintains that he has a great deal of trouble climbing stairs, is unable to squat or kneel with his left knee touching the ground, and his left knee pops and grinds.

The diagnostic codes relevant to this case are 5003 and 5256-5263.  VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  

Under DC 5003, arthritis, degenerative, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The diagnostic codes that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

After a review of the record, the Board finds that the weight of all the lay and medical evidence of record establishes that a rating in excess of 10 percent is not warranted at any point during the initial rating period on appeal for the left knee disability. 

The Veteran underwent a pre-discharge VA examination in March 2007 where the Veteran reported left knee pain once a week lasting for 1-2 days, and that flare ups would occur with running and extended walking over uneven surfaces.  Motrin was used with some relief.  The Veteran also indicated that he could walk one mile without difficulty and his left knee symptoms had no effect on his daily activities or work.  Upon examination in March 2007, the left knee was not tender and showed no edema.  Left knee joints were stable and there was no ligament laxity or meniscal tenderness.  Flexion was to 140 degrees with no pain, and extension was to 0 degrees with no pain.  After repetitive range of motion and resistance times 3, there was no change in the above measurements.  X-rays revealed no fracture or arthritis in the left knee, and the diagnosis was chronic left knee strain. 

In September 2008, a service physician wrote a letter indicating that the Veteran had chronic left knee pain and that the left knee locked at times and swelled at times and was worsening over time and affecting the Veteran's ability to do his current job. 

The Veteran underwent a VA examination in July 2009 where the Veteran reported left knee pain which he felt was worse than the prior VA evaluation in March 2007.  He reported that he now had pain, locking, stiffness, swelling, and instability, with pain being 4 out of 10 in severity on a continuous basis.  The Veteran stated that truck driving hurt his knee and that he could stand for 60 minutes, walk for 15 minutes, and climb a set of stairs without difficulty, but he did not run.  Upon examination in July 2009, the Veteran got on and off of the examination table without difficulty, and gait was normal.  The left knee showed diffuse global tenderness but no instability, swelling, effusion, or warmth.  Lachman and McMurray tests were not well tolerated but appeared normal.  Left knee flexion was to 140 degrees with pain starting at 50 degrees, including with repetition 3 times.  The diagnosis was left knee strain with marked tenderness on examination and range of motion.  Minor spurring was seen on X-rays. 

In a March 2011 private evaluation, the Veteran reported worsening left knee pain and that the knee would sometimes lock and pop.  He stated that there was some occasional swelling of the knee and some weakness in the left leg.  On physical examination, left knee motion was abnormal, pain was elicited by motion and Apley's.  A McMurray test was positive and tenderness was observed on ambulation, but there was no effusion, erythema, or tenderness on palpation.  No anterior or posterior drawer sign was present and a Lachman test did not demonstrate one-plane instability.  The private physician felt that the Veteran had a torn meniscus. 

The Veteran underwent a VA examination in May 2011 where the Veteran indicated that he no longer ran, but that he could walk for about half a mile or half an hour.  He was not using a cane or knee brace.  The Veteran reported pain with use, and progressive aches with prolonged standing.  If he road-flagged on a prolonged basis, he would have to take the day off the following day.  Pain ranged from 4 to 5 out of 10 at its worst.  According to the Veteran, there was some stiffness, but no occasional swelling, instability, or locking.  The Veteran advanced that he had flare-ups that would occur about twice a month and last one to one and a half days.  Upon examination in May 2011, left knee strength was limited in extension due to pain to 4+, but knee flexion strength was 5.  The left knee exhibited no palpable effusion but was tender to palpation along the anterior lateral joint line and the medial border of the patella.  There was positive pain in McMurray's and Lachman's, but the Veteran had a negative anterior drawer sign and no medial or lateral laxity.  Gait was normal.  Left knee flexion was to 100 degrees and extension was to 0, the latter with pain at the medial patella.  Following repeat testing 3 times with minimal active joint extension while testing, there was a gain of 10 degrees of flexion and a loss of 5 degrees of extension due to pain in the medial patella region.  Left knee X-rays were normal. There was no other change in active or passive range of motion following repeat testing times 3 against resistance, with no additional loss of range of motion of the left knee due to painful motion, impaired endurance, incoordination, or instability.

During the May 2012 Board hearing, the Veteran testified that he had knee pain, which he rated between 3 and 4 out of 10.  He stated that driving trucks, as part of his job, causes more strain to the left knee because he has to use the left knee while clutching.  The Veteran maintained that he was prescribed a neoprene sleeve for the left knee disability.  The Veteran also reported that the left knee give out or pop every once in a while and that sometimes he has a hard time getting back up if he is down on the ground.  He stated that climbing stairs and prolonged walking aggravate the left knee symptoms.  The Veteran indicated that the left knee never locks.

The Veteran underwent a VA examination in August 2014 where the Veteran reported that he has daily stiffness in the left knee in the morning, and that in some days, late in day, he has pain under the knee cap, which ranges from 4 to 5 out of 10 in severity, and sometimes is sharp.  The Veteran indicated that the left knee is not painful every day, but that every 2-3 weeks the left knee is painful at the end of the day for hours.  The Veteran also stated that he takes Motrin 2-3 times per day for left knee pain.  The Veteran also reported flare-ups of pain and that during the one-year period prior to the August 2014 VA examination, left knee pain was worse for 1 day on 5 separate occasions, such as to cause a limp, that he took a total of 5 days off, a day at a time, to rest the left knee but he was not seen by a doctor on any of these occasions. 

Upon examination in August 2014, left knee flexion was to 140 degrees with objective evidence of pain beginning at 120 degrees; left knee extension was to 0 degrees with no objective evidence of pain on extension.  The VA examiner noted that there was no additional limitation of motion after repetitive use and no functional loss or impairment as a result of the left knee disability.  The August 2014 VA examiner opined that there is no change of range of motion is anticipated due to pain, weakness, fatigability or incoordination during flare-ups or after repetitive use over time.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The August 2014 VA examiner made specific findings of no anterior instability, posterior instability, or medial-lateral instability and no patellar subluxation or dislocation.  X-rays performed concurrent with the August 2014 VA examination showed mild posterior patellar spurring, no fracture or dislocation, and mild degenerative changes of the left knee.

The Board finds that the weight of all the lay and medical evidence is against assignment of a higher rating under DC 5260 as the record establishes that left knee flexion was not limited to 30 degrees at any point during the appeal period.  
38 C.F.R. § 4.71a.  The March 2007 VA examination report showed that left knee flexion was to 140 degrees, which was not limited by pain and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The July 2009 VA examination report showed that left knee flexion was to 140 degrees with pain starting at 50 degrees, including after repetitive use testing.  Id.  The May 2011 VA examination report showed left knee flexion to 100 degrees with a gain of 10 degrees of flexion after repetitive use testing.  Id.  The August 2014 VA examination report showed left knee flexion to 140 degrees with objective evidence of pain beginning at 120 degrees, to include after repetitive use testing.  Id.   

The record reflects that the Veteran reported that flare-ups of pain impacted the left knee functions.  See e.g. March 2007, July 2009, May 2011, and August 2014 VA examination reports.  Flare-ups have already been considered in the grant of a 10 percent.  See December 2010 SSOC August 2012 Board decision.  All VA examiners noted that the Veteran had no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare-ups.  Moreover, the August 2014 VA examiner concluded that there was no functional loss or functional impairment of the left knee.  To the extent that the Veteran reported difficulty with squatting, kneeling, prolonged standing, or getting up from a seated position or from the ground, if such impairment is due to pain, it has been included under the 10 percent rating based on limitation of motion, to include as due to pain.  Accordingly, the weight of the evidence reflects that there is no functional loss or functional impairment of the left knee due painful motion, weakness, impaired endurance, incoordination, instability, or acute flare-ups.  

The Board finds that weight of the lay and medical evidence of record demonstrates that the Veteran's left knee disability does not warrant a rating in excess of 10 percent under DC 5261 as the evidence does not establish that right or left knee extension was to 15 degrees.  38 C.F.R. § 4.71a.  The March 2007 VA examination report shows left knee extension was to 0 degrees with no pain, to include after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The May 2011 VA examination report shows extension to 0 degrees and a loss of 5 degrees of extension due to pain in the medial patella region after repetitive use testing.  Id.  The August 2014 VA examination report shows that left knee extension was to 0 degrees with no objective evidence of pain on extension.  Id.  All VA examiners concluded that there was no additional loss of extension due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare-ups after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The Board has again considered the Veteran's reports of the functional limitations of squatting, kneeling, walking, sitting, and climbing stairs; these functional limitations are considered under the rating criteria based on limitation of motion, to include as due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; see also DeLuca, 8 Vet. App. 202.  

The record reflects that the Veteran reported pain on squatting, kneeling, prolonged walking, sitting down, or getting up from a seated position or from the ground.  These functional limitations have been considered in the grant of the 10 percent rating as stated above.  To alternatively consider this as evidence of pain throughout left knee range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell, at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  In this case, the August 2014 made a specific finding that no change in range of motion is anticipated due to pain, weakness, fatigability or incoordination during flare-ups or repetitive use of the left knee over time.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that a separate rating is not warranted at any point during the rating period on appeal under DC 5257 as the weight of the evidence establishes that there was no recurrent subluxation or lateral instability of the left knee at any point during the appeal period.  38 C.F.R. § 4.71a.  In this regard, the Board has considered the Veteran's assertions in the August 2007 NOD, at the July 2009 VA examination, and during the May 2012 Board hearing of feelings of left knee instability, buckling, and giving out.  However, a report of subjective feeling of giving out, even if credibly reported and found to have occurred, does not establish actual recurrent subluxation or lateral instability.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  Throughout the initial rating period on appeal, the record shows specific medical findings of no recurrent subluxation or lateral instability of the left knee so as to warrant a disability rating under DC 5257.  

The July 2009 VA examiner concluded after physical examination that the Veteran had no left knee instability.  The May 2011 VA examination report shows that the Veteran reported that he had no left knee instability and the VA examiner likewise found no left knee instability.  The August 2014 VA examiner made specific findings of no anterior instability after performing the Lachman test, no posterior instability after performing the posterior drawer test, or medial-lateral instability by applying valgus/varus pressure to right and left knees in extension and 30 degrees of flexion.  The August 2014 VA examiner also found no evidence of patellar subluxation/dislocation.  Accordingly, to the extent that feelings of giving way are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  

The Board has additionally considered the Veteran's complaints of left knee swelling, locking, popping, and grinding.  To the extent that such symptoms are similar to pain or stiffness, and cause limitation of knee motion, such symptoms have been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  Id.

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right and left knee disabilities.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no right or left knee ankylosis, semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of DCs 5256, 5258, 5259, 5262, and 5263 do not apply for the entire initial rating period on appeal.  38 C.F.R. § 4.71a.  Further, the evidence reflects that the Veteran has not undergone right or left knee replacement, so DC 5055 is also inapplicable.  See September 2014 VA examination report.  Finally, while the August 2014 VA examination report indicates that the Veteran has mild degenerative arthritis of the left knee, a separate rating is not warranted for left knee arthritis because the Veteran is already in receipt of a 10 percent rating for the entire initial rating period on appeal based on painful motion or limitation of motion.  In this case, awarding the Veteran a separate rating for painful motion and arthritis constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62; VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

The Board finds that the weight of the lay and medical evidence of record is against assignment of a separate rating for a left knee meniscal tear.  The August 2014 VA examiner opined that the Veteran is less likely as not to have suffered a torn meniscus of the left knee.  In reaching this conclusion, the August VA examiner reasoned that upon examining the Veteran, the examiner did not find suggestion of a torn meniscus because there was negative stability testing.  The August 2014 VA examiner also explained that the only MRI of record from May 2012 at Evans Army Hospital was very clear in stating that the findings did not meet criteria for a tear of the meniscus and did not find any other internal derangements.  A May 2012 VA treatment record showed notation by the VA examiner that examination and history of the Veteran are consistent with a meniscal tear.  However, upon performing the May 2012 MRI, the VA examiner concluded that there is evidence of intrasubstance degeneration of the posterior horn of the medial meniscus, but not of a meniscal tear or other internal derangement.  The August 2014 VA examiner also referenced a March 2011 private note which showed a positive McMurray test and speculated that there was a medial meniscus tear; however, the August 2014 VA examiner explained that this March 2011 private note was before the May 2012 MRI, which clarified that the Veteran did not have a left knee meniscal tear.  Accordingly, the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a left meniscus tear so as to warrant a separate rating for a meniscus tear. 

Moreover, even if the Veteran had a left meniscus that caused pain, stiffness, or any limitation of motion, such symptoms have already been contemplated under the 10 percent rating and an additional rating for a meniscus tear resulting in these same or similar symptoms constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.  For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating for the left knee disability in excess of 10 percent for the entire initial rating period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

Right Shoulder Disability Rating Analysis

The Veteran contends that a higher initial rating is warranted for the service-connected right shoulder disability due to such symptoms as pain and limited motion.  He stated in the August 2007 NOD that service treatment records showed his right arm over the joint line and trapezius had limited range of motion.

Service connection was granted for this disability in a July 2007 rating decision, initially assigning a 10 percent rating under DC 5019-5201.  38 C.F.R. § 4.71a.  DC 5019 is for bursitis.  The note following it indicates that it will be rated on limitation of motion of affected parts, as degenerative arthritis.  A 10 percent rating is assigned for painful or limited motion of a major joint or group of joints.  38 C.F.R. § 4.71a, DC 5003.

Disorders of the shoulders are rated under DC 5200 through DC 5203 of 38 C.F.R. § 4.71a.  The above-referenced diagnostic codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint.  Here, the Veteran is right hand dominant; as such, the Board will consider the disability ratings for the major joint.  Shoulder flexion is measured from 0 degrees to 180 degrees; abduction is measured from 0 degrees to 180 degrees.  38 C.F.R. 
§ 4.71a, Plate I. 

Under DC 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity;  a 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable; and a 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  
38 C.F.R. § 4.71a.

DC 5201, which pertains to limitation of motion of the arm, assigns a 20 percent disability rating when range of motion of the upper major extremity is limited to the shoulder level; a 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels; and a 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under DC 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level; a 30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements; a 50 percent disability rating is warranted when there is fibrous union of the humerus in the major upper extremity; a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity; and a maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a.

DC 5203, which pertains to impairment of the clavicle or scapula, assigns a 10 percent disability rating where there is malunion of the clavicle or scapula of the major upper extremity, or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement; and a 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement, or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

The Board finds that the right shoulder disability warrants staged rating because the severity of the right shoulder disability changed during the initial rating period on appeal.  See Fenderson, 12 Vet. App. at 126.

Right Shoulder Rating from May 1, 2007 to March 15, 2013

Having carefully considered the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the right shoulder disability resulted in limitation of shoulder motion to shoulder level, so warrants the next higher rating of 20 percent for the initial rating period from May 1, 2007 to March 15, 2013.  38 C.F.R. § 4.71a, DC 5201.

The Veteran underwent a pre-discharge VA examination in March 2007, where the Veteran reported that he was asymptomatic since 2004 with no residuals.  Upon examination in March 2007, the Veteran's right shoulder motor strength was intact and he had tenderness over the right shoulder.  Abduction and forward flexion were each to 160 degrees with pain starting at 150 degrees.  Internal and external rotation were each to 90 degrees with no pain.  There were no changes after 3 repetitive ranges of motion with resistance.  X-rays were normal and the diagnosis was chronic right shoulder strain. 

A September 2008 Army Physician's letter noted limited range of motion of the right shoulder but did not provide specific measurements or description of such limitation.  A September 2008 VA treatment record showed that the Veteran reported mild right shoulder pain, which he rated as 3 out of 10 in severity.  Upon examination in September 2008, the VA examiner noted that Veteran and limited right shoulder internal and external rotation and elevation and that the Veteran was unable to reach the back of his neck.  This suggests that the Veteran's right shoulder motion more nearly approximates limitation of motion to shoulder level.

The Veteran underwent a VA examination in July 2009 where he reported that he felt that his right shoulder disability had become worse since the evaluation in 2007, with a pain level ranging from 0 to 4 out of 10.  The Veteran reported that he was able to dress, undress, eat, write, and drive without assistance and could function in his usual occupation and had not lost any work in the past year.  Upon examination in July 2009, the VA examiner noted that the Veteran kept his right shoulder guarded, but there was no swelling or specific tenderness and provocative testing was negative.  Internal and external rotation were to 90 degrees without pain.  Flexion was to 110 degrees and abduction was to 100 degrees with pain at the endpoint.  The Board finds that this more nearly approximates limitation of right shoulder motion to shoulder level.  With 3 repetitions against resistance, there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or acute flares.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  

A January 2011 medical record from Family Practice Clinic shows that the examiner noted that the Veteran had decreased range of motion over 90 degrees of abduction.  Similarly, a February 2011 Family Therapy Center record shows that the physical therapist wrote that the Veteran had pain when he lifted or moved his arm above shoulder level. 

The Veteran underwent a VA examination in May 2011where he denied any right arm weakness.  Upon examination in May 2011, the VA examiner noted that the right shoulder was not tender in the subacromial space and had no subluxation or scapular winging.  Shoulder forward flexion was to 110 degrees, abduction was to 115 degrees, and internal and external rotation were each to 80 degrees.  Following repeat testing times 3 with a 5-pound weight, there was a loss of 5 degrees of forward flexion, 10 degrees of abduction, and 5 degrees of external rotation due to pain.  Therefore, with pain, the Veteran had approximately 105 degrees with forward flexion and 105 degrees of abduction, which the Board finds more nearly approximates limitation of motion of the right shoulder at shoulder level.  The diagnosis was right shoulder strain without evidence of instability. 

During the May 2012 Board hearing, the Veteran testified that his right shoulder is weaker than his left, and that he starts feeling more discomfort in it if he raises past shoulder height.  He reported that he had to fight the road with his right shoulder in his job as a big truck driver.  He also indicated that washing his hair was hard at times.  

Based on this evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period from May 1, 2007 to March 15, 2013, the criteria for an initial disability rating of 20 percent, and no higher, for the service-connected right shoulder disability have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201. 

The weight of the evidence is against assignment of an initial disability rating in excess of 20 percent for the initial rating period from May 1, 2007 to March 15, 2013 because the right shoulder symptomatology and impairment does not more nearly approximate limitation of motion of the right shoulder to midway between side and shoulder level (45 degrees) so as to warrant the next higher rating of 30 percent.  38 C.F.R. § 4.71a, DC 5201.  The VA examination reports above show that the worst the Veteran's right shoulder forward flexion and abduction have been to 100 degrees, due to pain.  The other right shoulder ranges of motion and DeLuca factors do not help.  Internal and external rotation have been to 80 degrees at the worst, and on VA examination in July 2009, with 3 repetitions against resistance, there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or acute flares.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202, 206-7.  A February 2011 Fairplay Physical Treatment Center (Fairplay) record shows that the physical therapist noted that the Veteran had full range of motion of the upper extremity with pain at the end point.  For these reasons, the Board finds that an initial disability rating in excess of 20 percent is not warranted under DC 5201 for the initial rating period from May 1, 2007 to March 15, 2013.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board finds no basis to rate the right shoulder disability under the criteria of DC 5200 (ankylosis of scapulohumeral articulation) or DC 5202 (other impairment of the humerus).  38 C.F.R. § 4.71a.  VA examinations and private treatment reports of record show that the Veteran has had measurable range of motion in the right shoulder during the initial rating period from for the initial rating period from May 1, 2007 to March 15, 2013.  Moreover the VA examination reports above show no abnormality of the right glenohumeral joint.  The record does not otherwise show malunion of right humerus, recurrent dislocation of humerus at scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus at any point during the initial rating period from May 1, 2007 to March 15, 2013.  The record reflects that during this period, the Veteran did not have arthritis of the right so as to warrant a separate rating under an arthritis code.

Right Shoulder Rating from March 15, 2013

The Board finds that the weight of the lay and medical evidence is against assignment of a disability rating in excess of 10 percent for the initial rating period from March 15, 2013.  38 C.F.R. § 4.71a, DC 5201.  A March 2013 Fairplay record shows that the physical therapist recorded that the Veteran had normal range of motion of the right shoulder.  A May 2013 Fairplay record showed that the Veteran reported that he was nearly pain free in the right shoulder and had only some neck stiffness; therefore, it appears that the physical therapy treatment performed on the right shoulder was effective in treating the right shoulder disability. 

The Veteran underwent a VA examination in August 2014 where the Veteran reported right shoulder pain, which is located posteriorly, at onset, and now rated between 1 and 3 out 10 in severity.  He reported he takes no medication for the right shoulder.  The Veteran also stated that he has pain only if he lifts his right arm too high or crosses his arm across his body which is a momentary sharp pain, which occurs when he dresses or showers sometimes.  The Veteran reported that he took a week of sick leave for his shoulder initially over the past year, but, according to the august 2014 VA examiner, contradicted that early answer and reported that his right shoulder is more of a discomfort than pain.  The Veteran indicated that he did not have any flare-ups that affected right shoulder function.  Upon examination in August 2014, the VA examiner recorded right shoulder flexion to 110 degrees, which was not limited by pain, to include after repetitive use testing.  Right shoulder abduction was recorded to 100 degrees with pain starting at 90 degrees.  After repetitive use testing, shoulder abduction was to 100 degrees.  However, the August 2014 VA examiner indicated that distraction testing found no expression of pain on similar ranges of motion as during formal testing in internal rotation, external rotation, forward flexion, and abduction.  Specifically, the August 2014 VA examiner stated that the Veteran was observed to have fluid movements in actions of sitting and reaching down to his feet to tie and untie his shoes using both arms with no expression of pain, moving off and on the table, and removing the neoprene knee sleeve.  The August 2014 VA examiner further noted that forward flexion and abduction of the right shoulder were met with very strong muscular resistance by the Veteran, confirming 5/5 motor strength, but even when the VA examiner repeatedly requested to be allowed to perform passive range of motion testing, the Veteran declined, which the VA examiner honored. 

Accordingly, the August 2014 VA examiner opined that because the Veteran gave poor effort in forward flexion and abduction testing, the recorded values underestimate the Veteran's best right shoulder range of motion.  Therefore, while forward flexion and abduction were recorded as observed, the August 2014 VA examiner opined that that these ranges of motion are invalid due to the poor effort by the Veteran.  The August 2014 VA examiner further explained that the Veteran was noted to reach down and to the side to take off and put on his tie shoes fluidly and without pain.  When internal rotation and external rotation testing were performed, the Veteran was distracted and no objective evidence of pain was noted at 90 degrees; however, when testing abduction, the same 90 degrees was met with strong muscular resistance by the Veteran.

The August 2014 VA examiner stated that when the was requested to perform simultaneous right and left shoulder forward flexion and abduction, the Veteran raised the left (normal) arm to only 150, while keeping his right side lower than that.  When the Veteran was asked to just raise the left arm, he could easily do so to 180 degrees, when he was not distracted by the movement of the right arm.  He was then asked to repeat bilateral movements and again did not completely raise the left arm.  The August 2014 VA examiner further explained that review of the May 2011 VA examination range of motion of both shoulders found the same reduced range of motion on the left (normal arm), which in the VA examiner's opinion is due to the difficulty of coordinating a poor effort on the right side while giving full effort on the left.  After reviewing the record, including private physical therapy records from Fairplay, the August 2014 VA examiner stated that there were no reduced range of motion measurements outside of VA examinations.  The August 2014 VA examiner noted that as recently as March 15, 2013, Fairplay physical therapy treatment notes showed full (normal) range of motion of the right shoulder and that there was no new shoulder injury since March 15, 2013 that would account for a worsened range of motion since then.  

Finally, the August 2014 VA examiner stated that after the pain scale was defined for the Veteran, including that 5 out of 10 represents distracting pain, the Veteran reported that his pain was mild ranging from 1 to 3 out of 10, which was more of an annoyance in severity.  The August 2014 VA examiner concluded that mild pain should not restrict range of motion of the right shoulder, especially in light of the fact that the Veteran had no palpable muscle spasm that would restrict range of motion and that the Veteran's active muscular resistance at the degrees recorded is inconsistent with the report of mild pain or the current job duties.

The Board has considered the Veteran's assertions that it was inappropriate for the August 2014 VA examiner to ask if he rode a Harley motorcycle or if he was cutting firewood and that in measuring the range of right shoulder motion, the VA examiner took him to the point of pain and when he asked her to stop, stating that she was hurting him, she continued on, which forced him to physically stop her with the other arm.  See October 2014 Veteran statement.  

The Board finds that the Veteran's general assertions are insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 
580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners). 

The Board finds that the August 2014 VA examiner's questions relating to riding a motorcycle or cutting firewood are not inappropriate and are relevant to help the VA examiner determine the range of motion and functional impairment resulting from the right shoulder disability.  As to the assertion that the VA examiner forced the Veteran's right shoulder to the point of pain, to the extent that the VA examiner caused the Veteran's shoulder to reach the point of pain, this is part of the VA examiner's range of motion testing to ascertain and record where pain begins.  The August 2014 VA examiner also specifically commented that the Veteran refused to allow her to perform passive range of motion testing, which she stated she honored.  Other than the Veteran's general assertions, the evidence does not reflect irregularities with the way the August 2014 VA examination was conducted or with the examination report itself, especially in light of the August 2014 VA examiner's thorough review of the file and detailed, well-reasoned, opinion with respect to range of motion testing.  For these reasons, the Board finds that the presumption of administrative regularity is not overcome and that August 2014 VA examination report is adequate for rating purposes.

Based on the foregoing August 2014 VA examiner's opinion and very thorough explanation and rationale by the VA  examiner, the Board finds that the weight of the evidence demonstrates that the August 2014 VA examination report showed that limitation of right shoulder motion was not at shoulder level so as to warrant the next higher rating under DC 5201.  38 C.F.R. § 4.71a.  In this regard, the Board finds that the Veteran is not credible with respect to the assertions that he had limitation of right shoulder motion at shoulder level during the initial rating period from March 15, 2013.  The Board also finds that during the August 2014 VA examination the Veteran showed poor effort in attempting to show artificial limitation of right shoulder motion to the shoulder level so as to obtain a higher rating and compensation for the shoulder, which also undermines his credibility.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street).  The Board finds that the August 2014 VA examination report provides a thorough, well-reasoned, and highly probative evidence that the Veteran's right shoulder range of motion is normal or close to normal for the initial rating period from March 15, 2013.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board is not free to substitute its own judgment for that of a medical expert).

Based on the foregoing, the Board finds that an initial disability rating in excess of 10 percent is not warranted under DC 5201 for limitation of motion of the right shoulder.  38 C.F.R. § 4.71a.  Under DC 5201, a higher 20 percent evaluation is assignable for limitation of motion of the major arm to shoulder level, which was not shown at any point during the period from March 15, 2013.  The Veteran was not found to be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202, 206-7.  For these reasons, the Board finds that an initial disability rating in excess of 10 percent is not warranted under DC 5201 from March 15, 2013.  
38 C.F.R. §§ 4.3, 4.7, 4.71a.

A higher 20 percent rating is assignable under DC 5203 for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  
38 C.F.R. § 4.71a.  The August 2014 VA X-rays reflect a normal radiological evaluation of the right shoulder.  Therefore, the Board finds that a higher initial rating than 10 percent is not warranted under DC 5203 from March 15, 2013.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board finds no basis to rate the right shoulder disability under the criteria of DC 5200 (ankylosis of scapulohumeral articulation) or DC 5202 (other impairment of the humerus).  38 C.F.R. § 4.71a.  The August 2014 VA examination report and private treatment reports of record show that the Veteran has had measurable range of motion in the right shoulder during the initial rating period from March 15, 2013.  Moreover, the August 2014 VA examination report above show no abnormality of the right glenohumeral joint.  The record does not otherwise show malunion of right humerus, recurrent dislocation of humerus at scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus at any point during the initial rating period from March 15, 2013.  The August 2014 VA examination shows no degenerative arthritis of the right shoulder so as to warrant a separate rating under an arthritis code.  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right shoulder disability more closely approximates a disability rating in excess of 10 percent for the initial rating period from March 15, 2013.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left knee and right shoulder disabilities for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, with respect to the claim for a higher rating for left knee disability, the Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provides for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, and other limiting factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  In this case, considering the lay and medical evidence, the left knee disabilities has been manifested by pain, and painful motion of the left knee; these findings and symptoms are contemplated by the schedular rating criteria.  Moreover, symptoms of stiffness are considered as similar to painful motion, and reported symptoms of locking, buckling, feelings of giving way are similar to limited motion of the knee as due to weakness, incoordination, or fatigability, which have all been considered under the schedular criteria.  Id.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 
38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the Board finds that the record does not reflect that the Veteran's left knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

With respect to the claim for a higher rating for the right shoulder disability, the Board finds that all the symptomatology and impairment caused by the Veteran's right shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the schedular rating criteria contemplate the Veteran's right shoulder disability and the symptoms associated with such disability including limitation of motion, impairment of function, and pain.  The schedular rating criteria pertaining to the Veteran's right shoulder disability provide for ratings based on limitation of motion, including due to pain and other orthopedic factors such as weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  In this case, considering the lay and medical evidence, the right shoulder disability has been manifested by pain, and painful motion of the right shoulder; these findings and symptoms are contemplated by the schedular rating criteria.  Moreover, symptoms of stiffness are considered as similar to painful motion or limitation of motion as due to weakness, incoordination, or fatigability, which have all been considered under the schedular criteria.  Id.  The Board has additionally considered ratings under alternate schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's right shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected left knee and right shoulder disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disabilities.  The record reflects that the Veteran currently works as a truck driver for the CDOT.  See August 2014 VA examination report.  In a September 2008 statement, the Veteran described trouble with the left knee and right shoulder and resulting functional impairment such as difficulty with prolonged walking and stated that his job at the CDOT is taking a toll on his service-connected disorders. He mentioned that he was in the process of obtaining a degree and vocational rehabilitation.  In September 2008, a service physician wrote a letter indicating that the Veteran had chronic left knee pain and that the left knee locked at times and swelled at times and was worsening over time and affecting the Veteran's ability to do his current job.  In May 2012, a private chiropractic opined that the Veteran cannot safely continue the occupational choice he has made and that doing so will lead to further complications.  However, the September 2008 and May 2012 examiner did not indicated that the Veteran is unemployable due to service-connected disabilities.  The record also reflects that the Veteran has difficulty with squatting, kneeling, prolonged walking, standing from a seated position or from the ground, and climbing stairs, as well as difficulty with using the clutch and manual transmission on his work truck.

Therefore, the record reflects that the Veteran is currently working with some limitation on squatting, kneeling, prolonged walking, standing from a seated position, and climbing stairs, as well as difficulty with using the clutch and manual transmission on his work truck.  As stated above, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran is already being compensated for any difficulties at work resulting from the service-connected disabilities.  For the reasons above, and in light of the fact that the Veteran is currently working, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

An initial disability rating in excess of 10 percent for the service-connected left knee strain, for the entire initial rating period on appeal, is denied.  

A 20 percent initial disability rating for the service-connected right shoulder bursitis with strain, for the period from May 1, 2007 to March 15, 2013, is granted; an initial disability rating in excess of 10 percent for the period from March 15, 2013 is denied. 


REMAND

Service Connection for Obstructive Sleep Apnea and Hypertension

In a November 2014 rating decision, the RO denied service connection for obstructive sleep apnea and hypertension.  In a December 2014 notice of disagreement, the Veteran, through the authorized representative, appealed the denial of service connection for obstructive sleep apnea and service connection for hypertension.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999). 

The purpose of the remand with respect to service connection for a lumbar spine disorder is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of service connection for obstructive sleep apnea and hypertension.  The Veteran she be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issues of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


